Citation Nr: 1532028	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-04 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS). 

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 with service on Vietnam from October 1967 to October 1968.  The veteran is a recipient of the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for anxiety disorder, NOS and denied service connection for hearing loss, tinnitus, and bilateral knee and right hip disabilities.  On his February 2014 substantive appeal, the Veteran specifically limited his appeal to the issues regarding an increased initial rating for anxiety disorder and service connection for bilateral hearing loss, tinnitus, and bilateral knee disorder.   

In his November 2012 notice of disagreement (NOD), the Veteran indicated that he retired from his job due to the stress associated with his job.  In his February 2014 substantive appeal, he claimed that he retired early based on an inability to get along in the workplace (industrial impairment).  He also filed a claim for Social Security Administration (SSA) disability benefits, in part, due to his psychiatric symptoms as well as his service-connected heart disease, diabetes mellitus, and hearing loss (service connection for hearing loss has been granted in the decision below).  Given that the Veteran has indicated that he became unemployed, via early retirement, due to symptoms associated with a psychiatric disorder, the Board construes his assertions as an informal claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial increased rating for anxiety disorder, NOS and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, his current bilateral hearing loss and tinnitus are caused, at least in part, by noise exposure during active service.

2. A right knee disability, including degenerative joint disease, did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

3. A left knee disability, status post left knee replacement, did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSION OF LAW

1. The criteria for service connection for hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

2. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).

4. The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken. 

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required for those matters.

In regards to the claims seeking service connection for a bilateral knee disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March and May 2011 letters, prior to the issuance of the rating decision on appeal.  Additionally, the March and May 2011 letters notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist in obtaining all of the accessible private treatment records, Social Security Administration (SSA) records, VA examination reports, and correspondence for the appeal.  The June 2011 VA examination is found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that in his February 2011 claim, the Veteran reported that he sought treatment for his knees in 1990 at Mercy Medical in Oshkosh, Wisconsin.  In a March 2011 letter, VA specifically identified the treatment facilities and asked the Veteran to complete and return the enclosed VA Form 21-4141, Authorization and Consent to Release Information, for each health care provider so that VA could obtain the treatment information, or to submit the information himself.  In March 2011, the Veteran responded that he would send more evidence or information to VA to support his claim.  Although the Veteran has submitted additional private treatment records, including a February 2013 treatment record from the Kennedy Center at Mercy Medical Center, to date, he has not submitted treatment records identified in his claim and in March 2011 VA correspondence regarding treatment for his knee disabilities.  Additionally, SSA records included treatment records from the Kennedy Center at Mercy Medical Center dated from 2011.  

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records). As the Veteran did not submit the appropriate release form to allow VA to obtain relevant treatment records from Kennedy Center/Mercy Medical Center in Oshkosh, Wisconsin or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If sensorineural hearing loss or arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (including arthritis, systemic lupus erythematosus, and scleroderma) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

 "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A. Hearing Loss and Tinnitus

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, the Veteran contends that his hearing and tinnitus are due to combat service in the Republic of Vietnam.  On his initial February 2011 claim for service connection for hearing loss and tinnitus, he stated that he was involved in heavy combat and exposed to the noise of helicopters and artillery fire.  In a March 2011 statement in support of claim, the Veteran reported that he had had trouble with hearing and tinnitus since exposure to loud noise from aircraft and combat noise in Vietnam.  

Service treatment records include a May 1966 enlistment report of examination includes an audiogram.  Prior to November 01, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association. Since November 01, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Converting the Veteran's May 1966 audiogram results to the ISO-ANSI standards, the May 1966 audiogram actually documents 25, 20, 15, and 5 decibels at 500, 1000, 2000, and 4000 Hz in the right ear and 20, 15, 15, and 5 db at 500, 1000, 2000, and 4000 Hz in the left ear.  On enlistment report of medical history, the Veteran denied having ear, nose, and throat trouble or running ears.  On April 1969 separation report of medical examination which shows puretone thresholds are 5, 5, 5,and 5 db, bilaterally, at 500, 1000, 2000, and 4000 Hz.  On accompanying report of medical history, the Veteran denied having ear, notes or throat trouble; running ears; and hearing loss.  

Thus, no hearing loss or tinnitus was shown in service.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Medical nexus evidence also is needed to support the Veteran's claim for service connection for tinnitus.

The Veteran's service personnel records show that he is a recipient of a Combat Medical Badge for his service in the Republic of Vietnam.  Therefore, the Board notes the potential applicability of 38 U.S.C.A. § 1154(b).  That statute states that for any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b).  Therefore, in-service noise exposure to artillery fire and aircraft has been conceded. 

Here, tinnitus and a current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014) (see April 2011 treatment record from Ear Nose and Throat Specialists and June 2011 VA examination report). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In regards to the Veteran's a relationship between the Veteran's current hearing loss and tinnitus and an in-service injury, including acoustic trauma.  In April 2011, the Veteran underwent a private audiological evaluation at Ear Nose and Throat Specialists.  The Veteran reported his exposure to artillery fire during combat without hearing protection.  He recalled headaches and tinnitus after the exposure.  He also reported post service noise exposure while working in a machine shop and recreational hunting.  He believed that some hearing loss was documented at his place of employment prior to starting work.  After testing, Dr. C.J. Keller reported that the Veteran's hearing loss was partially due to a lifetime of noise exposure, working with artillery in the military was a material contributing factor, as was working for a machinist for years, along with firing guns in the military and recreation.  Presbycusis was also a contributing factor.  In regards to tinnitus, Dr. C.J. Keller reported that the Veteran's tinnitus was also associated with noise exposure and hearing loss. 

On June 2011 VA examination, the examiner reported that hearing loss and/or tinnitus due to noise exposure occurred at the time of the incident and was not delayed onset.  Therefore, the examiner opined that as the Veteran's discharge examination was normal and without complaints of hearing loss or tinnitus, the current hearing loss would more likely than not be due to something other than service noise exposure.  The examiner noted that the tinnitus reported as constant would more likely be related to the hearing loss noted at the time of the current examination. 

In June 2014 correspondence, Dr. B.J. Gabavics, an audiologist with Ear Nose & Throat Surgical Associates reviewed the Veteran's April 1969 separation examination, and examined the Veteran, and reported his history of in-service and post service noise exposure.  She found that the configuration of the Veteran's hearing loss was consistent with that of a combination of presbycusis and noise induced hearing loss.  His hearing loss was also consistent with significant noise exposure.  She opined that it was reasonable to believe that some portion of the Veteran's intermittent tinnitus and sensorineural hearing loss was at least as likely as not caused by or a result of exposure to acoustical trauma related to his military service.  She also noted that the Veteran had a significant history of occupational noise exposure unrelated to his military service.  She also described the occurrence of noise induced hearing loss and referenced the U.S. Department of Health & Human Services National Institute on Deafness and Other Communication Disorders (NIDCD).  Subsequently, Dr. B.J. Gabavics created an addendum to her June 2014 correspondence indicating that she reviewed the Veterans service treatment records.  She then restated her prior opinion and findings. 

While there is conflicting medical evidence that weighs both for and against the claim for service connection for bilateral hearing loss and tinnitus, the Board finds that there is competent evidence to support the claim that the current bilateral hearing loss and tinnitus are related to an in-service injury, including acoustic trauma.

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Knee Disability

The Veteran indicated that his current bilateral knee disability is a result of his parachute jumps out of an airplane while serving in the military.  

The Veteran's DD Form 214 shows that he was awarded a Parachutists Badge.

A review of the Veteran's service treatment records shows that the Veteran denied having any arthritis; bone, joint, or other deformity; or "trick" or locked knee.  On May 1966 enlistment report of medical history.  On May 1966 enlistment report of medical examination an evaluation of the lower extremities was normal.  On April 1969 separation report of examination, a clinical evaluation of the lower extremities was normal.  On accompanying report of medical history, the Veteran denied ever having a history of broken bones; arthritis; bine, joint, or other deformity; or "trick or locked knee. 

A current bilateral knee disability has been established as the Veteran has been diagnosed with degenerative joint disease of the right knee and total left knee arthroplasty.  See June 2011 VA examination report as well as treatment records from Affinity Consultation Group and the Kennedy Center at Mercy Medical Center.

The objective evidence otherwise indicates that the Veteran's bilateral knee disability did not manifest until many years after service.  The earliest post-service clinical evidence of a bilateral knee disability are treatment records dated in 2009 from Affinity Consultation Group, which revealed that the Veteran previously had cartilage removed from his right knee and prior left knee surgery.  He was scheduled to undergo a total left knee arthroplasty in 2009.  On his February 2011 formal claim the Veteran reported that he first sought treatment for his bilateral knees in 1990, approximately 21 years after service.  During his June 2011 VA examination, he then claimed that he began treatment in the early 1980s, and underwent arthroscopic surgery in his left knee around that time, which would still be at least 10 years after his discharge from service.  He claimed that in the 1990s, he caught his right knee in a machine at work and underwent arthroscopic surgery as a result of this work injury; however, he believed that they found cartilage wear during the surgery.  He reported that he had limited treatment of his knees.  

The absence of any objective clinical evidence of bilateral knee problems for many years after service, including alleged treatment as early as approximately 10 years after service, weighs against a finding that his current bilateral knee disability was present in service or in the year or years immediately after service.

In a March 2011 statement, the Veteran indicated that his knees have troubled him since service. 

During his June 2011 VA examination, the Veteran reported that he jumped 13 times while in the military.  He claimed that he had a couple of hard landings and treated himself since he was a medic.  He reported that discomfort in his knees started in the 1970s, however, he did not seek treatment at that time.  

In light of the absence of any clinical evidence of bilateral knee problems in service or for many years following service, and the Veteran's statements suggesting that he his knee troubles have been present since service or began post service in the 1970s and he didn't seek alleged treatment until the 1980s or 1990s, the Board concludes that his reports concerning the history of his claimed bilateral knee disability, including any suggestion of a continuity of symptomatology in the years since service, are not reliable evidence of continuity of symptoms.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There are conflicting medical opinions as to whether the Veteran's current bilateral knee is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

Evidence against the Veteran's claim includes a June 2011 VA examination, in which, the examiner, reviewed the claims file and noted that the Veteran's service treatment records were negative regarding complaints of knee problems. The examiner summarized the Veteran's in-service jump history and post-service medical history.  After examination, the examiner reported that there was no evidence that the Veteran sought care for his knees over the next 10 years after leaving service.  The examiner stated that there was no documentation of any ongoing care for the Veteran's knees in the time after leaving the service.  The examiner reported that there was no evidence that the Veteran developed early degenerative joint disease as a result of being in the service.  The examiner stated that the Veteran's right knee was injured in a work accident.  Based on the above information, including the lack of evidence of developing early degenerative joint disease of his knees after leaving service, the examiner opined that it was less likely than not that the Veteran's current bilateral knee problems were directly the result of service.  The examiner added that the condition was more likely a result of aging as well as the Veteran's history of industrial work.  

Evidence in favor of the Veteran's claim includes May 2011 correspondence from Dr. J.R. McLaughlin form the Kennedy Center, in which he stated that he reviewed the Veteran's chart and discharge papers.  Dr. J.R. McLaughlin reported that based on his experience and the information provided, it was reasonable, in a fair and impartial mind to believe that some portion of the current diagnosed condition; severe osteoarthritis of the bilateral knee was related to jumping out of an aircraft while serving in Vietnam.  

In April 2014 correspondence, Dr. J.R. McLaughlin again reviewed the Veteran's treatment chart along with the records provided to him from the Veterans' Service Office, and found that based on the information provided and his experience, it was at lease as likely as not that the Veteran's diagnosed bilateral knee conditions were related to, but not exclusively to, his trauma of parachute jumping while in Vietnam. 

The Board has considered that the Veteran served as a medic while in service and reported that he landed hard a couple of times during a parachute jump and was able to treat himself.  However, he has not described symptoms or injuries to his knees during one of these landings.  Rather he generally reports that his knee problems began in or are related to his jump experiences and have continued in the years since service.  However, as explained above, any reports of a continuity of symptomatology in service are not deemed to be credible and any opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205 -06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his bilateral knee disabilities are related to parachute jumps in service has some tendency to make a nexus more likely than it would be without such an assertion. However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the June 2011 VA opinion is more probative than the Veteran's statements.  It is based upon an examination of the Veteran, a complete reviews of his medical records and reported history, and they is accompanied by detailed rationale that make specific references to particular service treatment records and post-service treatment records and are not inconsistent with the evidence of record.  Thus, the June 2011 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Hence, the June 2011 VA opinion is more probative than the private medical opinions from Dr. J.R. McLaughlin as to whether the Veteran's current bilateral knee disability is related to service.

There is no other evidence of a relationship between the Veteran's current bilateral knee disability and service beyond what has already been addressed above, and neither he nor his representative have alluded to the existence of any such evidence. Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is related to service, manifested in service, or manifested within a year after his 1969 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a bilateral knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for his anxiety disorder, NOS. 

In his January 2012 NOD, the Veteran reported that he went to counseling every two weeks for his service-connected anxiety disorder.  He stated that it was difficult for him to establish and maintain relationships.  A review of the evidence reflects that he began counseling again in July 2013 at the Green Bay Vet Center.  The Veteran's contentions suggest that his anxiety disorder has increased in severity since his last VA examination in June 2011.  The Board, therefore, finds that a new examination is necessary to determine the current severity of his service-connected anxiety disorder.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (April 7, 1995).

It appears that the Veteran receives pertinent periodic treatment at the Green Bay Vet Center.  Therefore, ongoing treatment records dated since July 2013 should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Veteran filed a claim for SSA disability benefits, in part, for a psychiatric disorder.  He claimed that he was unable to function and/or work as of August 31, 2010.  November 2012--DENIED SSATDIU/RICE??

Regarding TDIU, as previously mentioned in his November 2012 NOD and February 2014 substantive appeal, the Veteran indicated that he retired early due to the inability to get along in the workplace (industrial impairment) and stress.  He also filed a claim for Social Security Administration (SSA) disability benefits, in part, due to his psychiatric symptoms as well as his service-connected heart disease, diabetes mellitus, and hearing loss.  Here, the claim for TDIU is inextricably intertwined with the claim for an increased rating for his anxiety disorder.  Hence, adjudication of the TDIU claim must be deferred pending resolution of that claim.  The AOJ shall ask the Veteran to complete a formal application for TDIU and provide VCAA notice regarding TDIU.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.  Request that the Veteran complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2. Obtain all records of the Veteran's VA treatment since July 2013, including treatment records from the Green Bay Vet Center.

All efforts to obtain these records must be documented in the record. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3. Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. After the completion of steps 1 through 4 above, schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his anxiety disorder, NOS and its impact on occupational and social functioning.  The claims file, including this remand and any relevant electronic records, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

a) The examiner should provide an opinion as to the severity of the service-connected anxiety disorder, NOS symptomatology and its impact on occupational and social functioning, apart from that attributable to any non-service connected disabilities.  If it is not possible to distinguish the service-connected from non-service-connected symptomatology, the examiner should so state. 

b) Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (the Veteran is currently service connected for bilateral hearing loss, tinnitus, anxiety disorder, coronary artery disease, and diabetes mellitus), combine to preclude him from securing substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.

6. If, after completion of instructions 1 through 5 above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

7 After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, if any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The Veteran and his representative should be afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


